

EXHIBIT 10.13
 
GlenRose Instruments Inc.
 
Stock Option Agreement under
2005 Stock Option and Incentive Plan


GlenRose Instruments Inc. (the “Company”) hereby grants the following stock
option pursuant to its 2005 Stock Option and Incentive Plan. The terms and
conditions attached hereto are also a part hereof.


Name of optionee (the “Optionee”):
 
 
Date of this option grant:
 
 
Number of shares of the Company’s Common Stock subject to this option
(“Shares”):
 
Option exercise price per share:
 
 
Number, if any, of Shares that may be purchased on or after the grant date:
 
Shares that are subject to vesting schedule:
 
 
Vesting Start Date:
 
  Vesting Schedule:  

 

 
______ shares
 
______ shares
 
______ shares
 
______ shares
 
______ shares
All vesting is dependent on the continuation of a Business Relationship with the
Company, as provided herein.



This option satisfies in full all commitments that the Company has to the
Optionee with respect to the issuance of stock, stock options or other equity
securities.


GlenRose Instruments Inc.


By:
 
 
By:
 
John N. Hatsopoulos
     
Chairman
     


 
 

--------------------------------------------------------------------------------

 

Stock Option Agreement
2005 Stock Option and Incentive Plan


1.           Grant Under Plan. This option is granted pursuant to and is
governed by the Company’s 2005 Stock Option and Incentive Plan (the “Plan”) and,
unless the context otherwise requires, terms used herein shall have the same
meaning as in the Plan.


2.           Vesting of Option.


 (a)           Vesting if Business Relationship Continues. The Optionee may
exercise this option on or after the date of this option grant for the number of
shares of Common Stock, if any, set forth on the cover page hereof. If the
Optionee has continuously maintained a Business Relationship (as defined below)
with the Company through the dates listed on the vesting schedule set forth on
the cover page hereof, the Optionee may exercise this option for the additional
number of shares of Common Stock set opposite the applicable vesting
date.  Notwithstanding the foregoing, the Board may, in its discretion,
accelerate the date that any installment of this option becomes exercisable. The
foregoing rights are cumulative and may be exercised only before the date which
is seven years from the date of this option grant.


(b)  Accelerated Vesting Due to Acquisition. In the event an Acquisition that is
not a Private Transaction occurs while the Optionee maintains a Business
Relationship with the Company and this option has not fully vested, this option
shall become exercisable for 100% of the then number of Shares as to which it
has not vested, such vesting to occur immediately prior to the closing of the
Acquisition.


(c)  Definitions. The following definitions shall apply:


“Acquisition” means (i) the sale of the Company by merger in which the
shareholders of the Company in their capacity as such no longer own a majority
of the outstanding equity securities of the Company (or its successor); or (ii)
any sale of all or substantially all of the assets or capital stock of the
Company (other than in a spin-off or similar transaction) or (iii) any other
acquisition of the business of the Company, as determined by the Board.


“Business Relationship” means service to the Company or its successor in the
capacity of an employee, officer, director or consultant.


“Private Transaction” means any Acquisition where the consideration received or
retained by the holders of the then outstanding capital stock of the Company
does not consist of (i) cash or cash equivalent consideration, (ii) securities
which are registered under the Securities Act and/or (iii) securities for which
the Company or any other issuer thereof has agreed, including pursuant to a
demand, to file a registration statement within ninety (90) days of completion
of the transaction for resale to the public pursuant to the Securities Act.
 
3.           Termination of Business Relationship.


(a)           Termination. If the Optionee’s Business Relationship with the
Company ceases, voluntarily or involuntarily, with or without cause, no further
installments of this option shall become exercisable, and this option shall
expire (may no longer be exercised) after the passage of 30 days from the date
of termination, but in no event later than the scheduled expiration date. Any
determination under this agreement as to the status of a Business Relationship
or other matters referred to above shall be made in good faith by the Board of
Directors of the Company.


(b)           Employment Status. For purposes hereof, with respect to employees
of the Company, employment shall not be considered as having terminated during
any leave of absence if such leave of absence has been approved in writing by
the Company and if such written approval contractually obligates the Company to
continue the employment of the Optionee after the approved period of absence; in
the event of such an approved leave of absence, vesting of this option shall be
suspended (and the period of the leave of absence shall be added to all vesting
dates) unless otherwise provided in the Company’s written approval of the leave
of absence. For purposes hereof, a termination of employment followed by another
Business Relationship shall be deemed a termination of the Business Relationship
with all vesting to cease unless the Company enters into a written agreement
related to such other Business Relationship in which it is specifically stated
that there is no termination of the Business Relationship under this agreement.
This option shall not be affected by any change of employment within or among
the Company and its Subsidiaries so long as the Optionee continuously remains an
employee of the Company or any Subsidiary.

 
 

--------------------------------------------------------------------------------

 


4.           Death; Disability.


(a)           Death.  Upon the death of the Optionee while the Optionee is
maintaining a Business Relationship with the Company, this option may be
exercised, to the extent otherwise exercisable on the date of the Optionee’s
death, by the Optionee’s estate, personal representative or beneficiary to whom
this option has been transferred pursuant to Section 10, only at any time within
12 months after the date of death, but not later than the scheduled expiration
date.


(b)           Disability.  If the Optionee ceases to maintain a Business
Relationship with the Company by reason of his or her disability, this option
may be exercised, to the extent otherwise exercisable on the date of cessation
of the Business Relationship, only at any time within 12 months after such
cessation of the Business Relationship, but not later than the scheduled
expiration date. For purposes hereof, “disability” means “permanent and total
disability” as defined in Section 22(e) (3) of the Code.


5.           Partial Exercise.  This option may be exercised in part at any time
and from time to time within the above limits, except that this option may not
be exercised for a fraction of a share.


6.           Payment of Exercise Price.
 
(a)  Payment Options.  The exercise price shall be paid by one or any
combination of the following forms of payment that are applicable to this
option, as indicated on the cover page hereof: 
 
 
(i)
by check payable to the order of the Company; or

 
(ii)
provided that the Company’s common stock is then listed on a securities
exchange, including Nasdaq, or on the Over-the-Counter Bulletin Board, by
delivery of an irrevocable and unconditional undertaking, satisfactory in form
and substance to the Company, by a creditworthy broker to deliver promptly to
the Company sufficient funds to pay the exercise price, or delivery by the
Optionee to the Company of a copy of irrevocable and unconditional instructions,
satisfactory in form and substance to the Company, to a creditworthy broker to
deliver promptly to the Company cash or a check sufficient to pay the exercise
price; or



7.           Securities Laws Restrictions on Resale. Until registered under the
Securities Act of 1933, as amended, or any successor statute (the “Securities
Act”), the Shares will be illiquid and will be deemed to be “restricted
securities” for purposes of the Securities Act.  Accordingly, such shares must
be sold in compliance with the registration requirements of the Securities Act
or an exemption therefrom and may need to be held indefinitely.  Unless the
Shares have been registered under the Securities Act, each certificate
evidencing any of the Shares shall bear a restrictive legend specified by the
Company.


8.           Method of Exercising Option.  Subject to the terms and conditions
of this agreement, this option may be exercised by written notice to the Company
at its principal executive office, or to such transfer agent as the Company
shall designate.  Such notice shall state the election to exercise this option
and the number of Shares for which it is being exercised and shall be signed by
the person or persons so exercising this option.  Such notice shall be
accompanied by payment of the full purchase price of such shares, and the
Company shall deliver a certificate or certificates representing such shares as
soon as practicable after the notice shall be received.  Such certificate or
certificates shall be registered in the name of the person or persons so
exercising this option (or, if this option shall be exercised by the Optionee
and if the Optionee shall so request in the notice exercising this option, shall
be registered in the name of the Optionee and another person jointly, with right
of survivorship). In the event this option shall be exercised, pursuant to
Section 5 hereof, by any person or persons other than the Optionee, such notice
shall be accompanied by appropriate proof of the right of such person or persons
to exercise this option.


9.           Option Not Transferable.  This option is not transferable or
assignable except by will or by the laws of descent and distribution. During the
Optionee’s lifetime only the Optionee can exercise this option.


10.         No Obligation to Exercise Option.  The grant and acceptance of this
option imposes no obligation on the Optionee to exercise it.


11.         No Obligation to Continue Business Relationship.  Neither the Plan,
this agreement, nor the grant of this option imposes any obligation on the
Company to continue the Optionee in employment or other Business Relationship.

 
 

--------------------------------------------------------------------------------

 



12.         Adjustments.  Except as is expressly provided in the Plan with
respect to certain changes in the capitalization of the Company, no adjustment
shall be made for dividends or similar rights for which the record date is prior
to such date of exercise.


13.         Withholding Taxes.  If the Company in its discretion determines that
it is obligated to withhold any tax in connection with the exercise of this
option, or in connection with the transfer of, or the lapse of restrictions on,
any Common Stock or other property acquired pursuant to this option, the
Optionee hereby agrees that the Company may withhold from the Optionee’s wages
or other remuneration the appropriate amount of tax. At the discretion of the
Company, the amount required to be withheld may be withheld in cash from such
wages or other remuneration or in kind from the Common Stock or other property
otherwise deliverable to the Optionee on exercise of this option.  The Optionee
further agrees that, if the Company does not withhold an amount from the
Optionee’s wages or other remuneration sufficient to satisfy the withholding
obligation of the Company, the Optionee will make reimbursement on demand, in
cash, for the amount underwithheld.


14.         Lock-up Agreement. The Optionee agrees that in the event that the
Company effects an initial underwritten public offering of Common Stock
registered under the Securities Act, the Shares may not be sold, offered for
sale or otherwise disposed of, directly or indirectly, without the prior written
consent of the managing underwriter(s) of the offering, for such period of time
after the execution of an underwriting agreement in connection with such
offering that all of the Company’s then directors and executive officers agree
to be similarly bound.


15.         Arbitration.  Any dispute, controversy, or claim arising out of, in
connection with, or relating to the performance of this agreement or its
termination shall be settled by arbitration in Boston, Massachusetts, pursuant
to the rules then obtaining of the American Arbitration Association. Any award
shall be final, binding and conclusive upon the parties and a judgment rendered
thereon may be entered in any court having jurisdiction thereof.


16.         Provision of Documentation to Optionee.  By signing this agreement
the Optionee acknowledges receipt of a copy of this agreement and a copy of the
Plan.


17.         Miscellaneous.
 
   (a)           Notices. All notices hereunder shall be in writing and shall be
deemed given when sent by mail, if to the Optionee, to the address set forth
below or at the address shown on the records of the Company, and if to the
Company, to the Company’s principal executive offices, attention of the
Corporate Secretary.
 
   (b)           Entire Agreement; Modification. This agreement constitutes the
entire agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this agreement. This agreement may
be modified, amended or rescinded only by a written agreement executed by both
parties.


   (c)           Fractional Shares. If this option becomes exercisable for a
fraction of a share because of the adjustment provisions contained in the Plan,
such fraction shall be rounded down.


   (d)           Issuances of Securities; Changes in Capital Structure. Except
as expressly provided herein or in the Plan, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares subject to this option. No adjustments
need be made for dividends paid in cash or in property other than securities of
the Company. If there shall be any change in the Common Stock of the Company
through merger, consolidation, reorganization, recapitalization, stock dividend,
stock split, combination or exchange of shares, spin-off, split-up or other
similar change in capitalization or event, the restrictions contained in this
agreement shall apply with equal force to additional and/or substitute
securities, if any, received by the Optionee in exchange for, or by virtue of
his or her ownership of, Shares, except as otherwise determined by the Board.


   (e)           Severability. The invalidity, illegality or unenforceability of
any provision of this agreement shall in no way affect the validity, legality or
enforceability of any other provision.

 
   (f)           Successors and Assigns. This agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, subject to the limitations set forth in Section 10 hereof.


   (g)           Governing Law. This agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to the principles of the conflicts of laws thereof.

 
 

--------------------------------------------------------------------------------

 
